Webb, Judge.
The Administrative Law Judge in this Workers’ Compensation case found that "but for the claimant’s surgery by an unauthorized physician claimant would have been able to continue her work at the Kroger Company. As of the date of hearing claimant’s physical discomfort is in no way related to her compensable injury of September 3, 1975. In conclusion, I am of the opinion and find in fact that claimant has failed to sustain the burden of proving a change in condition to total incapacity to work on or about November 11, 1975.” The full board and the superior court affirmed the award, Mrs. McGhee appeals, and we also affirm.
Though conflicting, the medical evidence was ample to establish that Mrs. McGhee did not suffer from any job-related injury which would prohibit her from performing her normal work duties. Cases relied upon by her are inapposite since she did not show that the surgery performed by the unauthorized physician was for treatment of a condition brought about by an employment accident. Because the treatment was not ordered and was not authorized by the board. Code Ann. § 114-502 is inapplicable, and the "any evidence rule” is controlling here. Kissel v. Aetna Cas. &c. Co., 136 Ga. App. 504 (221 SE2d 645) (1975).

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.